Section 6 of the “Act regulating fraternal beneficiary societies, orders and associations,” passed April 27, 1896 (92 0. L., 360; Section 3631-16, Revised Statutes), is mandatory upon the superntendent of insurance to issue to any association having the right to do business within this state, as provided by said act, a permit and certificate authorizing such association to do *626■business witbin this state. Section 3 of the said act (Section 3631-13, Revised Statutes), requires that any association operating within the description as set forth in Section 1 of the act, organized under the laws of any other state, and not doing business within the state, shall be admitted to do business within this state when it shall have filed with the superintendent of insurance a duly certified copy of its charter and articles of association, a copy of its constitution or laws, certified by its secretary or corresponding officer, and an appointment of the superintendent of insurance of this state as the person upon whom process may be served as provided. In case the laws of the state, etc., in which such association is organized shall provide for such organization, it is also required that such association shall be shown by certificate to be authorized to do business in the state, etc., in which it is incorporated or organized. When all of these requirements are met, the association has a right to do business within this state, as provided” by said act, and the superintendent of insurance has no option to refuse to issue the permit and certificate. He is not authorized under this act to enter into any inquiry in regard to a foreign fraternal beneficiary association applying to be admitted to do business within this state, except ‘ ‘ in case the laws of such state, province, or territory do not provide for any formal authorization to do business on the part of the association. ’ ’ It appears in the record of this case that the relator is incorporated under the laws of Michigan and is authorized to do business in that state, and is so doing business. It also appears that the statutes of Michigan define and describe a fraternal beneficiary association substantially as it is defined and described in section one of the act of the General Assembly of Ohio now under consideration (Section 3631-11, Revised Statutes), and in almost the same words. It further appears that along with the application of the relator for admission to do business within the state of Ohio, as a fraternal beneficiary association, it filed with the defendant, as superintendent of insurance, a duly certified copy of the relator’s charter and articles of association, a copy of the relator’s constitution and laws duly certified by its record-keeper and secretary, an appointment of the superintendent of insurance of this state as the person upon whom process may be served, a certificate by the commissioner of insurance of the state of Michigan that the relator is authorized to do business ip *627tbe state of Michigan, and a financial statement of the business of the relator for the year ending December 31, 1901, being the year preceding the making of the application. We regard this as a compliance, in letter and in spirit, with the statute, and therefore hold that the relator has the right to do business within this state as provided in said act, and is entitled to have the permit in writing therefor according to the provisions of Section 3631-16, Revised Statutes.
A number of points have been submitted and argued which would be appropriate in an action in equity between rival corporations having similar names, and some which would probably ue better addressed to the Legislature; but we do not find the decision of any of these to be essential here.
We have not overlooked the citation of decisions of this court as to the discretionary power of the superintendent of insurance in certain cases. We do not think that these apply to the case in hand for the reasons already stated, and for a further reason. In section one of the act now under consideration (Section 3631-11, Revised Statutes) it is enacted that “such associations shall be governed by this act, and shall be exempt from the provisions of-the insurance laws of this state, and no law hereafter passed shall apply to them unless they be expressly designated therein. ’ ’ So that fraternal beneficiary associations have a law unto themselves, and neither the insurance laws nor the construction thereof are applicable to them unless expressly made so.
Exceptions to the report of the master overruled, report confirmed, and

Peremptory writ of mandamus awarded.